                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                          Plaintiff,

              v.                                    Case No. 18-MJ-1304

RAMON PRADO,

                          Defendant.


                                       ORDER


       On October 2, 2018, Ramon Prado was arrested and charged by way of a criminal

complaint for allegedly assaulting a Deputy United States Marshal. At his initial

appearance the United States moved for an independent examination pursuant to Title

18 United States Code Section 4241 to determine whether Prado is competent to proceed

in this matter.

       Based on the allegations in the complaint and the statements made at Prado’s

initial appearance, the Court finds reasonable cause to believe that Prado may be

suffering from a mental disease or defect that renders him mentally incompetent to the

extent that he is unable to understand the nature and consequences of these
proceedings or to assist properly in his defense. Pursuant to 18 U.S.C. §§ 4241, 4247(b),

and 4247(c),

       IT IS THEREFORE ORDERED:

       1.      A hearing will be held to determine Prado’s competency.

       2.      In anticipation of the hearing, an examination and evaluation of Prado

will be undertaken to determine whether he is suffering from a mental disease or defect

rendering him mentally incompetent to the extent that he is unable to understand the

nature and consequences of the proceedings and to assist properly in his defense.

       3.      Prado is committed to the custody of the Attorney General for placement

in a suitable facility for a period not to exceed 30 days.

       4.      It is recommended that any examination occur locally by a qualified

expert identified by Pretrial Services.

       5.      The examination and evaluation shall be completed and a report

submitted to the court no later than October 29, 2018.

       Dated at Milwaukee, Wisconsin this 3rd day of October, 2018.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                              2
